  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 1 of 24 PageID: 308

2013R01330/JLH
                                                                          Fl L ED
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY                               2019
                                                                AT 8:30          M
 UNITED STATES OF AMERICA                                                      LSH
                                            :     Hon. Michael A.   pE

             v.                             :     Criminal No. 18-462

 SAMUEL KHAIMOV                             :     18   U.S.C. §2
 YANA SHTINDLER                             :     18   U.S.C. § 371
 RUBEN SEVUMYANTS                           :     18   U.S.C. § 1343
 ALEX FLEYSHMAKHER                                18   U.S.C. § 1347
                                                  18   U.S.C. § 1349

                  SUPERSEDING              INDICTMENT

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                     Definitions and Relevant Individuals

       1.   At various times relevant to this Superseding Indictment:

            a.     The “Prime Aid Pharmacies” were specialty pharmacies

located in Union City, New Jersey (“Prime Aid Union City”) and Bronx, New

York (“Prime Aid Bronx”).

            b.     Your Care Pharmacy (“Your Care”) was a specialty pharmacy

located in Bronx, New York.

            c.     The Prime Aid Pharmacies and Your Care were under

common or related ownership, as detailed below. The pharmacies prepared

and supplied, among other things, expensive specialty medications, which were

prescribed to treat a variety of conditions, including Hepatitis C, Crohn’s

disease, and rheumatoid arthritis.
  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 2 of 24 PageID: 309




               d.   Defendant YANA SHTINDLER (“$HTINDLER”) was the

“Administrator” of Prime Aid Union City. $HTINDLER also directed the tax

preparation for Prime Aid Bronx and aided in the formation of Your Care.

$HTINDLER resided in New York with her husband and co-defendant, SAMUEL

KHAIMOV.

               e.   Defendant SAMUEL “SAM” KHAIMOV f”KHAIMOV”) was a

licensed pharmacist and co-owner of Prime Aid Union City. KHAIMOV was the

lead pharmacist of Prime Aid Bronx and had an ownership interest in Your

Care.

              f.    Defendant RUBEN SEVUMYANTS (“SEVUMYANTS”) was the

operations manager of Prime Aid Union City. $EVUMYANTS resided in

Marlboro, New Jersey.

              g.    Defendant ALEX FLEYSHMAKHER (“FLEYSHMAKHER”) was

a Prime Aid Union City employee. FLEYSHMAKHER also had an ownership

interest in Prime Aid Bronx. He resided in Morganville, New Jersey.

              h.    “Individual-i” was a co-owner of Prime Aid Union City.

Individual-i had an ownership interest in Prime Aid Bronx, and was an

investor in Your Care.

              i.    “Individual-2” was a Prime Aid Bronx and Your Care

employee.

              j.    “Individual-3” was a former sales representative of Prime Aid

Union City.




                                        2
  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 3 of 24 PageID: 310




             k.     “Individual-4” was an employee in a doctor’s office in Jersey

City, New Jersey.

             1.     “Patient-i” resided in Collinsville, Connecticut.

             m.      “Patient-2” resided in Darby, Pennsylvania.

             n.     “Patient-3” resided in Norwich, Connecticut.

             o.      “Patient-4” resided in Port Jervis, New York.

             p.     “Patient-5” resided in Ridgewood, New York.

             q.     “Patient-6” resided in Bronx, New York.

             r.     “PBM- 1” was a pharmacy benefit manager (“PEM”) with its

principal place of business in $t. Louis, Missouri.

             s.     The “Shipping Company” was a private commercial shipping

and logistics company that Prime Aid Union City exclusively used to ship mail-

order prescription drugs to patients that lived beyond a certain distance from

the Union City, New Jersey location.

            t.      “Company- 1” was a tequila company owned by $HTINDLER

and KHAIMOV.

                     The Medicare and Medicaid Programs

            u.      The Medicare Program (“Medicare”) was a federally funded

health care program, which provided payment for reasonable and medically

necessary medical services for certain individuals, primarily the elderly, blind,

and disabled. Medicare was administered by the United States Department of

Health and Human $ervices, Center for Medicare and Medicaid Services




                                         3
    Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 4 of 24 PageID: 311




(“CMS”). Individuals who received Medicare benefits were referred to as

Medicare beneficiaries.

             v.    Medicare programs were separated into different “parts,”

each of which covered a different category of benefits available under Medicare.

Medicare “Part D” subsidized the cost of prescription drugs for Medicare

beneficiaries in the United States. In order to receive Part D benefits, a

beneficiary enrolled in a Medicare drug plan. Medicare drug plans were

operated by private health insurance companies approved by Medicare.

             w.    Medicaid Programs (collectively, “Medicaid”) were jointly

funded, federal-state health insurance programs for certain individuals,

including but not limited to low-income adults. Medicaid was administered by

individual states, according to federal requirements. All states, the District of

Columbia, and the United States territories had a Medicaid program.

Individuals who received Medicaid benefits were referred to as Medicaid

beneficiaries.

             x.    Medicare and Medicaid were “health care benefit programs,”

as defined by 18 U.S.C.   §   24(b) that affected commerce. Medicare and

Medicaid were also “Federal health care programs,” as defined by 42 U.S.C.

§   132Oa7b(f).

             y.    Medicare and Medicaid rules generally permitted specialty

pharmacies, such as Prime Aid Union City, to submit claims for prescription

specialty medication before the prescription had been dispensed; however, the

applicable rules required that specialty pharmacies, including Prime Aid Union


                                          4
  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 5 of 24 PageID: 312




City, supply the patient with the product within 14 days of the claim using

either a commercial delivery service, in-house delivery service by the pharmacy,

or by patient pick up.

                         Pharmacy Benefit Managers

            z.    In order to bill Medicare Part D for prescription drugs, the

pharmacy had to enter into a retail network agreement either directly with a

Medicare drug plan or with one or more “pharmacy benefit managers,” or

PBMs. A PBM acted as an intermediary on behalf of Medicare drug plans and

private healthcare insurance providers. Through a plan’s PBM, a pharmacy

joined the plan’s network. Thus, when a pharmacy received a prescription for

a Part ID beneficiary, the pharmacy then submitted a claim for reimbursement

to the PBM that represented the beneficiary’s Medicare drug plan. The PBM

determined whether the pharmacy was entitled to reimbursement for each

claim and periodically paid the pharmacy for outstanding claims. Without

entering into a retail network agreement with a Medicare drug plan or PBM, a

pharmacy could not be reimbursed for prescription medications provided to the

beneficiary whose prescription plan was administered by that plan or PBM.

            aa.   In order to enter into a retail network agreement with a PBM,

a pharmacy was required to submit an application listing, among other things,

the ownership, control, and management of the pharmacy, and the names of

any of its related pharmacies. Such information was material to PBMs because

it could impact a PBM’s decision to allow a pharmacy into its network.




                                       5
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 6 of 24 PageID: 313




                                  Count One
                  (Conspiracy to Commit Health Care Fraud)

      2.      The allegations contained in paragraph 1 of this Superseding

Indictment is hereby repeated, realleged, and incorporated as if fully set forth

herein.

      3.      From at least as early as in or around 2013 through on or about

September 11, 2017, in the District of New Jersey, and elsewhere, the

defendants,

                              YANA SHTINDLER,
                            SAMUEL KHAIMOV, and
                             RUBEN SEVUMYANTS,

did knowingly and willfully conspire and agree with each other and others to

execute, and attempt to execute, a scheme and artifice to defraud the Medicare

and Medicaid programs, each a “health care benefit program” as that term is

defined under Title 1$, United States Code, Section 24(b), and to obtain, by

means of false and fraudulent pretenses, representations, and promises,

money and property owned by, and under the custody and control of, said

health care benefit program in connection with the delivery of and payment for

health care benefits, items, and services, contrary to Title 18, United States

Code, Section 1347.

                            Object of the Conspiracy

      4.      The object of the conspiracy was for defendants SHTINDLER,

KHAIMOV, SEVUMYANTS, and others to unlawfully enrich themselves by

submitting and causing the submission of false and fraudulent claims to
                                        6
  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 7 of 24 PageID: 314




Medicare and Medicaid, among other health care benefit programs, for

expensive prescription medications that Prime Aid Union City never dispensed

or shipped to patients.

                     Manner and Means of the Conspiracy

      5.     It was part of the conspiracy that defendants $HTINDLER,

KHAIMOV, and $EVUMYANTS were the principal decision makers for billing

and reimbursements for Prime Aid Union City.

      6.     It was further part of the conspiracy that Prime Aid Union City

received prescriptions from doctors for expensive specialty medications, and

those prescriptions often entitled patients to receive refills for the same

medications.

      7.     It was further part of the conspiracy that KHAIMOV,

SEVUMYANTS, and others obtained prescriptions to be billed by Prime Aid

Union City by paying kickbacks and bribes to certain doctors and doctors’

employees.

      8.     It was further part of the conspiracy that Prime Aid Union City

dispensed or shipped the original prescription to patients, but then

subsequently billed for refills without confirming with the patients that they

wanted those refills, and without actually dispensing those refills to patients.

In certain circumstances, Prime Aid Union City also billed for initial

prescriptions without ever shipping or dispensing those prescriptions to

patients.




                                         7
  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 8 of 24 PageID: 315




       9.    It was further part of the conspiracy that defendants $HTINDLER,

KHAIMOV, and SEVUMYANTS discovered that certain Prime Aid employees had

reversed claims for prescriptions and refills that had been billed but never

dispensed to patients, and subsequently admonished such employees,

instructing them not to reverse claims even if prescriptions and refills had not

been dispensed to patients.

       10.   It was further part of the conspiracy that, after PBMs alerted

defendant $HTINDLER of a practice of billing but not dispensing certain

prescription drugs at Prime Aid Union City, defendant $HTINDLER falsely

indicated to PBMs and health insurance providers that Prime Aid Union City

would take corrective actions to stop these fraudulent practices.

      11.    It was further part of the conspiracy that, in response to audits of

Prime Aid Union City by PBMs and health insurance plans, defendant

SHTINDLER and others instructed one or more Prime Aid Union City

employees to falsify records submitted to PBMs.

      12.    It was further part of the conspiracy that defendant SEVUMYANTS

forged shipping records of the Shipping Company to make it appear as if

medications were shipped to the patients when, in fact, they were not.

      13.    It was further part of the conspiracy that, in response to audits

and terminations by certain PBMs based upon Prime Aid Union City’s

fraudulent practice of billing for prescriptions that were not dispensed to

patients, SHTINDLER, KHAIMOV, and others continued to unlawfully profit

from those same PBMs by opening new pharmacies and concealing the true


                                        8
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 9 of 24 PageID: 316




ownership of those pharmacies to obtain lucrative contracts with PBMs they

otherwise would not have obtained.

      14.   It was further part of the conspiracy that, in order to profit from

this scheme, Prime Aid Union City billed and collected payments for more than

$65,000,000 of prescription medication that Prime Aid Union City never even

purchased from its wholesalers or suppliers, and never had in its possession or

control, and thereby, could not have dispensed to its patients.

      15.   It was further part of the conspiracy that SHTINDLER and

KHAIMOV diverted a portion of these illegal profits for their personal use and to

their tequila company, Company- 1.

            All in violation of Title 18, United States Code, Section 1349.




                                        9
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 10 of 24 PageID: 317




                          COUNTS TWO THROUGH FIVE
                              (Health Care Fraud)

       16.    The allegations contained in paragraphs 1 and 5 through 15 of this

Superseding Indictment are hereby repeated, realleged, and incorporated as if

fully set forth herein.

       17.    On or about the dates set forth with respect to each Count, in the

District of New Jersey, and elsewhere, the defendants,

                              YANA SHTINDLER,
                            SAMUEL KHMMOV, and
                             RUBEN SEVUMYANTS,

did knowingly and willfully execute and attempt to execute a scheme and

artifice to defraud the Medicare and Medicaid programs, each a “health care

benefit program” as that term is defined under Title 18, United States Code,

Section 24(b), and to obtain, by means of false and fraudulent pretenses,

representations, and promises, money and property owned by, and under the

custody and control of, said health care benefit program in connection with the

delivery of and payment for health care benefits, items, and services, as

described below, each constituting a separate count of this Superseding

Indictment:




                                        10
Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 11 of 24 PageID: 318




Count Approx
      Date Raii                                    Medicar
                                                                       -4’.r.


                              Claim for approximately $5,876.66 for one prescription
Two          March 3, 2015    for Patient-i, which prescription was never dispensed
                              or shipped.
                              Claim for approximately $50,371.60 for two
Three        March 9, 2015    prescriptions for Patient2, which prescriptions were
                              never
                              Claim for approximately $8,348.68 for one prescription
Four         July 5, 2016     for Patient-3, which prescription was never dispensed
                              orshIed.    -.-.
                                                                           -....




 •                            Claim for approximately $32,092.70 for one
Five         August 1, 2016   prescription for Patient4, which prescription was
.      --.
             .-—-             never    pLp,pp.e            ..




       All in violation of Title 18, United States Code, Sections 1347 and 2.




                                         11
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 12 of 24 PageID: 319




                                 COUNT SIX
                           (Wire Fraud Conspiracy)

       18.   The allegations contained in paragraphs 1 and 5 through 15 of this

Superseding Indictment are hereby repeated, realleged, and incorporated as if

fully set forth herein.

                          Overview of the Conspiracy

       19.   Defendants SHTINDLER, KHAIMOV, and others sought to and did

enter retail network agreements with PBMs for pharmacies, such as the Prime

Aid Pharmacies, that were owned and operated by $HTINDLER, KHAIMOV,

FLEY$HMAKHERJ Individual-i, and others. These PBM retail network

agreements were crucial for pharmacies, such as the Prime Aid Pharmacies,

because without them, a pharmacy could not be reimbursed for prescription

medications dispensed to patients who were within the PBM’s network.

      20.    Over the course of the conspiracy, the Prime Aid Pharmacies lost

retail network agreements with PBMs because of, among other things, billing

for prescriptions that were never dispensed. To continue accessing PBM

networks and profiting from reimbursement payments made by PBMs,

SHTINDLER, KHAIMOV and others opened new pharmacies and lied to the

PBMs about the true ownership of those pharmacies in order ensure that in

approving such pharmacies, the PBMs did not know the affiliation between the

terminated pharmacies and the new pharmacies. SHTINDLER, KHAIMOV and

others then transferred patients from the terminated pharmacies to the new

pharmacies to continue their fraudulent billing scheme.



                                       1%
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 13 of 24 PageID: 320




                           The Wire Fraud Conspiracy

      21.     From at least as early as the Fall 012013 through at least in or

around September 2015, in the District of New Jersey and elsewhere,

defendants,

                             YANA SHTINDLER, and
                              SAMUEL KHAIMOV,

did knowingly and intentionally conspire and agree with each other and others

to devise a scheme and artifice to defraud PBM- 1, and to obtain money and

property from PBM- 1, by means of materially false and fraudulent pretenses,

representations, and promises, and for the purpose of executing such scheme

and artifice to defraud, did transmit and cause to be transmitted by means of

wire communications in interstate and foreign commerce, certain writings,

signs, signals, pictures, and sounds, contrary to Title 18, United States Code,

Section 1343.

                            Object of the Conspiracy

      22.     It was the object of the conspiracy for defendants $HTINDLER,

KHAIMOV, and others to open and operate new pharmacies, including Your

Care, for the purpose of, among other things, obtaining retail network

agreements with PBMs under false and fraudulent presentences, in order to

gain access to PBM networks, and to profit from reimbursement payments

made by PBMs for medications prescribed to patients in those networks.

                     Manner and Means of the Conspiracy

      23.     It was part of the conspiracy that, in or around 2013, defendants

SHTINDLER, KHAIMOV, and others profited by owning pharmacies, such as
                                        13
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 14 of 24 PageID: 321




the Prime Aid Pharmacies, through which, among other things, they obtained

retail network agreements with PBMs and received reimbursement payments

for medications prescribed to patients within the PBMs’ networks.

        24.   It was further part of the conspiracy that, in or around late 2013

and early 2014, in response to scrutiny from one or more PBMs regarding the

billing practices of the Prime Aid Pharmacies, defendants $HTINDLER,

KHAIMOV, and others began the process of opening a new pharmacy, called

Your Care.

        25.   It was further part of the conspiracy that defendants SHTINDLER,

KHAIMOV, and others concealed and attempted to conceal that Your Care and

the Prime Aid Pharmacies were under common ownership by, in or around

early 2014, listing Individual-2 as Your Care’s sole owner when, in fact,

Individual-2 was merely an employee with no actual ownership interest in Your

Care.

        26.   It was further part of the conspiracy that, from at least as early as

in or around May 2014, Your Care concealed and attempted to conceal from

PBM- 1 the relationship between Your Care and the Prime Aid Pharmacies by,

among other things, submitting false, fraudulent, and forged documents to

PBM-1.

        27.   It was further part of the conspiracy that, in or around August

2014, after Prime Aid Union City was terminated from PBM- l’s network for,

among other things, its practice of billing for prescription medications that

were not shipped or dispensed to patients, Your Care continued to conceal

                                         14
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 15 of 24 PageID: 322




from PBM- 1 the relationship between Your Care and the Prime Aid Pharmacies,

including Prime Aid Union City.

      28.    It was further part of the conspiracy that, in or around October

2014, Your Care and PBM-1 entered into a retail network agreement under the

fraudulent and false pretenses that, among other things, Your Care was solely

owned by Individual-2 and had no affiliation with the Prime Aid Pharmacies,

when, in fact, Your Care was affiliated with the Prime Aid Pharmacies and was

owned by defendant KHAIMOV and others, materially precluding PBM- 1 from

accurately evaluating whether to enter into a retail network agreement with

Your Care.

      29.    It was further part of the conspiracy that, beginning in or around

October 2014, even though Prime Aid Union City had been terminated from

PBM- 1, $HTINDLER, KHAIMOV, and others continued to profit off of PBM- 1 by,

among other things, causing patients from PBM- 1 ‘s network to be transferred

from Prime Aid Union City to Your Care. Your Care then billed and collected

payments from PEM- 1 for those patients’ prescriptions. For example, from in

or around November 2013 to in or around August 2014, Prime Aid Union City

repeatedly billed PBM-1 for prescription medication and refills for Patient-5.

Then, after PBM- 1 was terminated Prime Aid Union City, prescriptions for

Patient-5 were transferred to Your Care, and from in or around November 2014

to in or around $eptember 2015, Your Care repeatedly billed PBM-1 for refills

for Patient-5.




                                        15
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 16 of 24 PageID: 323




     30.     As a result of the conspiracy and the scheme to defraud,

defendants $HTINDER, KHAIMOV and others fraudulently caused PBM- 1 to

pay in excess of $34,000,000 to Your Care for prescription reimbursements.

           All in violation of Title 18, United States Code, $ection 1349.




                                         16
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 17 of 24 PageID: 324




                        COUNTS SEVEN THROUGH Ni
                                f Wire Fraud)
      31.     The allegations contained in paragraphs 1, 5 through 15, 19 and

20, and 23 through 30 of this Superseding Indictment are hereby repeated,

realleged, and incorporated as if fully set forth herein.

      32.     On or about the dates set forth with respect to each Count, in the

District of New Jersey, and elsewhere, defendants,

                             YANA SHTINDLER, and
                              SAMUEL KHAIMOV,

did knowingly and intentionally devise and intend to devise a scheme and

artifice to defraud PBM- 1, and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and,

for the purpose of executing or attempting to execute such scheme and artifice

to defraud, defendants did cause to be transmitted by means of wire

communications in interstate and foreign commerce, certain writings, signs,

signals, pictures, and sounds, namely the mail deliveries and wire transfers

described below, each constituting a separate count of this Superseding

Indictment:




                                         17
    Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 18 of 24 PageID: 325




iit AriItZDátë of
                                                       WireTransmissions
    Wire Tsnsmissions                                                            4

S    S   S                                                                   S   S
                                   S
                            ‘SSS                   S
                 S




                                          Causing a prescription for Patient-5 to be
    Seven       November 18, 2014
                                          billed by Your Care to PBM-1, via interstate
                                          wire.
     •                                    Causing a prescription for Patient-6 to be
    Eight       Januaty 19, 2015
                                          billed by Your Care to PBM-1, via interstate
                                          wire.
                                          Causing a prescription for Patient-5 to be
    Nine        September 17, 2015        billed by Your Care to PBM-1, via interstate
                                          wire.

             All in violation of Title 18, United States Code, Sections 1343 and 2.




                                              18
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 19 of 24 PageID: 326




                                COUNT TEN
                (Conspiracy to Defraud the United States and
                       to Pay Health Care Kickbacks)

                                 The Conspiracy

      33.   The allegations contained in paragraphs 1, 5 through 15, 19 and

20, and 23 through 30 of this Superseding Indictment are hereby repeated,

realleged, and incorporated as if fully set forth herein.

      34.    From at least as early as in or around 2009 through at least in or

around August 2017, in the District of New Jersey and elsewhere, defendants,

                             SAMUEL KUAIMOV,
                          ALEX FLEYSHMAKHER, and
                            RUBEN SEVUMYANTS,

did knowingly and willfully conspire and agree with Individual-3, Individual-4,

and others to commit certain offenses against the United States, that is, to

knowingly and willfully pay remuneration, directly and indirectly, overtly and

covertly, in cash and in kind, that is, kickbacks and bribes, in exchange for the

furnishing and arranging for the furnishing of items and services, namely, the

referral of prescriptions for patients to Prime Aid Union City and Prime Aid

Bronx, for which payment was made in whole or in part under a Federal health

care program, namely, Medicare and Medicaid, contrary to Title 42, United

States Code, Section 1 320a-7b(b)(2).

                            Object of the Conspiracy

      35.    The object of the conspiracy was for defendants KHAIMOV,

FLEYSHMAKHER, SEVUMYANTS, Individual-3, and others to fraudulently

obtain additional revenue for the Prime Aid Pharmacies by paying kickbacks


                                         19
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 20 of 24 PageID: 327




and bribes to one or more doctors, members of doctors’ offices, and others in

exchange for sending or referring prescriptions for patients to the Prime Aid

Pharmacies.

                     Manner and Means of the Conspiracy

      36.     It was part of the conspiracy that defendant KHAIMOV directed

employees of the Prime Aid Pharmacies, including Individual-3, to make

payments to doctors, including cash payments, in order to induce the doctors

to send prescriptions to the Prime Aid Pharmacies.

      37.     It was further part of the conspiracy that Individual-3 arranged for

Prime Aid Union City to pay for an employee to work in a doctor’s office to

induce that doctor’s office to send prescriptions to Prime Aid Union City.

      38.     It was further part of the conspiracy that defendant

FLEY$HMAKHER repeatedly provided items of value, including cash payments

and payments by check and wire, to Indvidual-4 in order to induce Individual4

to steer prescriptions from the doctor’s office where Individua14 worked to

Prime Aid Union City.

      39.     It was further part of the conspiracy that defendant SEVUMYANTS

repeatedly provided items of value, including expensive meals and a designer

bag, to Individual-4 in order to induce Individual4 to steer perceptions from

the doctor’s office where Individual-4 worked to Prime AId Union City.

      40.     It was further part of the conspiracy that the prescriptions

generated through this scheme were paid in whole or in part by Medicare or

Medicaid.

                                         20
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 21 of 24 PageID: 328




                                   Overt Acts

      41.   In furtherance of the conspiracy, and in order to effect the object

thereof, defendants KHAIMOV, FLEY$HMAKHER, SEVUMYANT$, committed,

and caused to be committed, the following acts in the District of New Jersey

and elsewhere:

                 a. In or around 2014, KHAIMOV directed an employee to

deliver a bribe payment to a doctor whose office was in Queens, New York.

                 5. On or about May 12, 2015, SEVUMYANTS paid

approximately $350 for a meal for Individua14 and her family, which payment

was a kickback and bribe to Individual-4.

                 c. On or about August 3, 2017, FLEYSHMAKHER wired

approximately $3,000 to Jndividual-4’s bank account, which wire payment was

a kickback and bribe to Individua14.

      All in violation of Title 1$, United States Code, Section § 371.




                                        21
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 22 of 24 PageID: 329




  FORFEITURE ALLEGATION AS TO COUNTS ONE, TWO, THREE, FOUR,
                        FIVE AND TEN

      1.      Upon conviction of the Federal health care offenses (as defined in

18 U.S.C.   § 24) alleged in Counts One, Two, Three, Four, Five and Ten of this
Indictment, the defendants charged in each respective count shall forfeit to the

United States, pursuant to 18 U.S.C. § 982(a)(7), all property, real or personal,

that constitutes or is derived, directly and indirectly, from gross proceeds

traceable to the commission of the offenses (as defined in 18 U.S.C. § 24)

alleged in Counts One, Two, Three, Four, five and Ten.

      FORFEITURE ALLEGATION AS TO COUNTS SIX THROUGH NINE

      2.      As a result of committing the wire fraud offenses charged in

Counts Six through Nine of this Indictment, the defendants charged in each

respective count shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section

2461, all property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of the violations of Title 18, United States

Code, Sections 1349 and 1343, and all property traceable thereto, alleged in

Counts Six through Nine of this Indictment.

                       SUBSTITUTE ASSETS PROVISION
                    (Applicable to MI Forfeiture Allegations)

      3.      If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with a third party;


                                         22
 Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 23 of 24 PageID: 330




          c. has been placed beyond the jurisdiction of the court;

          d. has been substantially diminished in value; or

          e. has been commingled with other property which cannot be divided

              without difficulty;

the United States shall be entitled, pursuant to 21 U.S.C. § 853(p) (as

incorporated by 2$ U.S.C. § 246 1(c) and 1$ U.S.C. § 982(5)), to forfeiture of any

other property of the defendant up to the value of the above-described

forfeitable property.




CRA     AEND”
United Sta es Attorney




                                        23
     CASE NUMBER: 18-462 (MAS)

  United States District Court
    District of New Jersey
   UNITED STATES OF AMERICA

                  V.


        SAMUEL KHAIMOV
        YANA SHTINDLER
       RUBEN SEVUMYANTS
      ALEX FLEYSHMAKHER

SUPERSEDING INDICTMENT FOR
               18 U.S.C. § 2
              18 U.S.C. § 371
             18 U.S.C. § 1343
             18 U.S.C. § 1347
             18 U.S.C. § 1349




         CRAIG CAm’ENIro
           U.S. AnORNEY
         NEwARJC, NEW JERSEY

            Joshua L. Haber
                                  Case 3:18-cr-00462-MAS Document 24 Filed 09/12/19 Page 24 of 24 PageID: 331




        ASSISTANT U.S. ATTORNEY
             (973) 645-3978
